ORDER

On June 4, 1990, this court placed the respondent, Kim J. Overlid, on probation for a period of 2 years. 456 N.W.2d 440. Respondent’s probation was based on respondent’s admission that he repeatedly had neglected client matters and had failed to communicate with clients, courts and opposing counsel. On June 19, 1991, the Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent has committed additional professional misconduct warranting a revocation of respondent’s probation and further public discipline. In the petition, the Director alleges that, while on probation, respondent failed to return a client’s file when requested to do so, failed to cooperate with the Director’s Office in its investigation of an ethics complaint against respondent, failed to submit quarterly probation reports to the Director’s Office, failed to maintain proper law office books and records, failed to maintain a trust account, and failed to communicate either with the Director’s Office or the probation supervisor appointed by the Director’s Office.
After the petition had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14, Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is indefinite suspension. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Kim J. Overlid, hereby is indefinitely suspended from the practice of law, pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That the reinstatement hearing provided for in Rule 18, Rules on Lawyers Professional Responsibility, is not waived and any future reinstatement of respondent shall be conditioned upon the following:
a. Respondent’s successful completion of the professional responsibility portion of the bar examination pursuant to Rule 18(e), Rules on Lawyers Professional Responsibility.
b. Respondent’s satisfaction of the continuing legal education requirements contained in Rule 18(e), Rules on Lawyers Professional Responsibility.
c. Respondent’s compliance with Rule 26, Rules on Lawyers Professional Responsibility.
3. That the respondent shall pay to the Director the sum of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.